
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 266
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2011
			Mr. Kelly submitted
			 the following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the President should, without any further delay, submit
		  the United States–Korea Free Trade Agreement to Congress for its consideration
		  and immediate approval under fast track procedures pursuant to the Bipartisan
		  Trade Promotion Authority of 2002.
	
	
		Whereas the United States and South Korea signed the
			 United States–Korea Free Trade Agreement on June 30, 2007, and that agreement
			 was modified and again signed on December 3, 2010;
		Whereas according to the United States International Trade
			 Commission, the reduction of South Korean tariffs and tariff-rate quotas on
			 goods alone, as a result of implementing the United States–Korea Free Trade
			 Agreement, will increase the annual gross domestic product of the United States
			 by $10.1 billion to $11.9 billion;
		Whereas according to the United States International Trade
			 Commission, implementing the United States–Korea Free Trade Agreement will
			 increase annual goods exports from the United States by an estimated $9.7
			 billion to $10.9 billion;
		Whereas according to the United States International Trade
			 Commission, implementing the United States–Korea Free Trade Agreement would
			 create 20,000 to 24,000 jobs in the United States;
		Whereas according to the United States Trade
			 Representative, implementing the United States–Korea Free Trade Agreement will
			 create at least 70,000 jobs in the United States;
		Whereas according to the majority staff of the Senate
			 Finance Committee, Subcommittee on Trade, Customs and Global Competitiveness,
			 with technical assistance from the staff of the United States International
			 Trade Commission, implementing the United States–Korea Free Trade Agreement
			 will create up to 280,000 jobs in the United States;
		Whereas by implementing the United States–Korea Free Trade
			 Agreement, United States exports would obtain immediate duty-free treatment on
			 80 percent of South Korea’s tariff lines, nearly 95 percent of bilateral trade
			 in consumer and industrial products would become duty free within 3 years of
			 the date the United States–Korea Free Trade Agreement enters into force, and
			 most remaining tariffs would be eliminated within 10 years;
		Whereas South Korea is the seventh largest trading partner
			 of the United States;
		Whereas the United States is the third largest trading
			 partner of South Korea;
		Whereas South Korea is the eighth largest export market of
			 the United States;
		Whereas South Korea has a $1 trillion economy and is the
			 12th largest economy in the world;
		Whereas the United States–Korea Free Trade Agreement
			 advances the President’s National Export Initiative goal of doubling of United
			 States exports in 5 years, that is, by 2014;
		Whereas United States goods exports to South Korea rose to
			 $38 billion in 2010, and South Korea was the fastest growing export market for
			 United States manufactured goods that year, increasing 39.6 percent;
		Whereas South Korea is a huge market for United States
			 small- and medium-size enterprises, which made up 89 percent of United States
			 businesses exporting to South Korea in 2007 and accounted for $18 billion in
			 United States exports to South Korea;
		Whereas implementing the United States–Korea Free Trade
			 Agreement would create new opportunities for United States businesses by
			 leveling the playing field for United States workers, manufacturers, and
			 farmers in the Korean market;
		Whereas United States exports to South Korea currently
			 face an average tariff of 12.2 percent (49 percent for agricultural products
			 and 6.6 percent for nonagricultural products), which is over 4 times higher
			 than that which the United States imposes, as well as a wide range of nontariff
			 barriers;
		Whereas according to the United States Trade
			 Representative, implementing the United States–Korea Free Trade Agreement will
			 allow providers of services in virtually all major service sectors, such as
			 delivery, financial services, legal consulting telecommunications, education,
			 and health care, based in the United States to compete in the services market
			 of South Korea, which is valued at $580 billion;
		Whereas according to the United States Trade
			 Representative, implementing the United States–Korea Free Trade Agreement would
			 increase access to the South Korean market and ensure greater transparency and
			 fair treatment for United States suppliers of financial services;
		Whereas according to the United States Trade
			 Representative, implementing the United States–Korea Free Trade Agreement would
			 address nontariff barriers in a wide range of sectors and includes strong
			 provisions on competition policy, labor, and environment, and transparency and
			 regulatory due process;
		Whereas according to the United States Trade
			 Representative, implementing the United States–Korea Free Trade Agreement would
			 also provide United States suppliers with greater access to the $100 billion
			 South Korean Government procurement market;
		Whereas South Korea’s average tariff on nonagricultural
			 goods exported by the United States is 6.6 percent, and the United States
			 average tariff on nonagricultural goods exported by South Korea is 3.2 percent,
			 which is over 2 times higher than that which the United States imposes as well
			 as a wide range of nontariff barriers;
		Whereas implementing the United States–Korea Free Trade
			 Agreement requires South Korea to reduce auto tariffs immediately while phasing
			 in corresponding United States tariff cuts, reduces South Korean regulatory
			 non-tariff barriers on United States auto exports, and provides for tough
			 United States remedies by returning to pre-agreement levels if South Korea is
			 in material violation of the agreement;
		Whereas United States auto manufacturers including the Big
			 Three (General Motors, Ford, and Chrysler), and the United Auto Workers Union
			 endorse the United States–Korea Free Trade Agreement;
		Whereas South Korea is the fifth largest market for the
			 exports of United States agricultural products;
		Whereas South Korea’s average tariff on agricultural
			 products exported by the United States is 54 percent, while the United States
			 average tariff on agricultural products exported by South Korea is 9
			 percent;
		Whereas implementing the United States–Korea Free Trade
			 Agreement would immediately eliminate or phase out tariffs and quotas on a
			 broad range of agricultural products, with almost two-thirds (by value) of
			 South Korea's agriculture imports from the United States becoming duty free
			 upon entry into force;
		Whereas according to the American Farm Bureau,
			 implementing the United States–Korea Free Trade Agreement will lead to a $1.8
			 billion increase in United States agricultural trade per year;
		Whereas the reduction of trade barriers to the United
			 States promotes economic development, creates jobs, and solidifying relations
			 with South Korea;
		Whereas increased trade will help to strengthen ties
			 between the United States and South Korea and advance important national
			 security goals;
		Whereas the United States–Korea Free Trade Agreement is
			 the first United States free trade agreement with a North Asian partner, the
			 United States–Korea Free Trade Agreement and the values of economic freedom and
			 property rights that it promotes could serve as a model for free trade
			 agreements with the rest of the region, and underscore the United States
			 commitment to, and engagement in, the Asia-Pacific region;
		Whereas failure to implement the United States–Korea Free
			 Trade Agreement allows other countries to enter into free trade agreements with
			 South Korea, giving the businesses of these respective countries a massive
			 competitive edge over the United States in South Korea’s market;
		Whereas the United States was South Korea’s biggest trade
			 partner with a market share of 21 percent in 2003 and has now fallen to third
			 place with a market share of 9 percent;
		Whereas, on May 4, 2011, South Korea approved the European
			 Union–Korea Free Trade Agreement, which had already been approved by the
			 European Union on February 17, 2011, thereby placing the agreement on track to
			 take scheduled effect on July 1, 2011;
		Whereas South Korea and Canada have a pending free trade
			 agreement that is at an advanced stage of negotiation;
		Whereas according to the United States Chamber of
			 Commerce, failure to implement the United States–Korea Free Trade Agreement
			 places as many as 345,000 United States jobs and $35 billion in United States
			 exports at risk if the completed European Union–Korea free trade agreement and
			 the pending Canada–Korea free trade agreement go into effect before the United
			 States–Korea Free Trade Agreement;
		Whereas Peru has concluded a free trade agreement with
			 South Korea that is scheduled to be ratified by July 2011;
		Whereas South Korea and Australia agreed on April 25,
			 2011, to conclude a free trade agreement by the end of the year;
		Whereas South Korea is also negotiating major free trade
			 agreements with Chile, New Zealand, and Mexico;
		Whereas South Korea, China, and Japan have formed a Joint
			 Study Committee to discuss the formation of a trilateral free trade
			 agreement;
		Whereas the current state of relations between North Korea
			 and South Korea call for closer ties between the United States and its close
			 ally South Korea;
		Whereas, on March 26, 2010, the South Korean naval vessel,
			 Cheonan was sunk, the cause of which was a torpedo fired by North Korea
			 submarine, as determined by the Joint Civilian-Military Investigation Group
			 composed of South Korean government officials and experts from the United
			 States, Australia, the United Kingdom, and the Kingdom of Sweden, in a
			 premeditated act in violation of the 1953 Armistice Agreement with South
			 Korea;
		Whereas, on November 23, 2010, in a premeditated act in
			 violation of the 1953 Armistice Agreement with South Korea, North Korean
			 military forces fired artillery shells at the South Korean island of
			 Yeonpyeong, killing two South Korean marines and two civilians and injuring
			 sixteen other members of the South Korean armed forces;
		Whereas prompt approval of the United States–Korea Free
			 Trade Agreement by Congress will encourage the National Assembly of South Korea
			 to approve promptly the United States–Korea Free Trade Agreement;
		Whereas the United States–Korea Free Trade Agreement
			 respects United States sovereignty by providing for a voluntary, non-binding
			 trade dispute resolution process involving a representative from South Korea, a
			 representative of the United States, and a representative from a mutually
			 agreed-upon third country;
		Whereas under the United States–Korea Free Trade Agreement
			 any adverse dispute settlements against the United States are not
			 self-executing and require implementation by the President or Congress;
		Whereas the United States–Korea Free Trade Agreement
			 respects United States sovereignty by imposing no obligations as to
			 immigration;
		Whereas the United States–Korea Free Trade Agreement
			 respects United States sovereignty by placing no restrictions on the United
			 States to regulate investment activity in accordance with environmental
			 concerns;
		Whereas the United States–Korea Free Trade Agreement
			 encourages investment opportunities in the United States and protects the
			 property rights of South Korean investors on an equal but not greater legal
			 basis than that of United States investors;
		Whereas, on April 18, 2011, the President issued an
			 Executive Order Prohibiting Certain Transactions with Respect to North Korea,
			 stating “the importation into the United States, directly or indirectly, of any
			 goods, services, or technology from North Korea is prohibited.”;
		Whereas any export from North Korea to the United States
			 must be licensed by the Department of the Treasury’s Office of Foreign Asset
			 Control;
		Whereas United States Customs and Border Protection, with
			 cooperation by the South Korean Government, prevents transshipment from North
			 Korea by ensuring that all parts comply with rules of origin and are properly
			 documented, and furthermore investigates any claims of non-compliant shipment
			 and seizes such shipments before they enter the United States;
		Whereas any change to United States bans on exports from
			 North Korea to the United States requires an Act of Congress;
		Whereas the United States–Korea Free Trade Agreement
			 provides only for a committee to conduct non-binding discussions between the
			 United States and South Korea regarding outward processing zones that may be
			 designated as originating from South Korea;
		Whereas it is the position of the current presidential
			 administration and the prior presidential administration that any
			 recommendation regarding outward processing zones requires an Act of Congress
			 to take any effect; and
		Whereas Ambassador Demetrios Marantis, Deputy United
			 States Trade Representative, testified before an April 7, 2011, hearing of the
			 United States House of Representatives, Committee on Ways and Means,
			 Subcommittee on Trade, that goods from Kaesong Industrial Complex do not
			 receive any benefits under the United States–Korea Free Trade Agreement and
			 that any change to current treatment of such goods requires the Congress to
			 pass and the President to sign legislation: Now, therefore, be it
		
	
		That—
			(1)the House of Representatives recognizes
			 that the implementation of the United States–Korea Free Trade Agreement
			 will—
				(A)create jobs in the United States;
				(B)increase export
			 opportunities for businesses, auto manufacturers, and agricultural producers in
			 the United States; and
				(C)further develop
			 cross-cultural business relationships between the United States and South
			 Korea; and
				(2)it is the sense of
			 the House of Representatives that—
				(A)it is in the security, economic, and
			 diplomatic interests of the United States to enhance relationships with South
			 Korea, by immediately approving the United States–Korea Free Trade
			 Agreement;
				(B)the President, in consultation with
			 Congress, should immediately submit legislation implementing the United
			 States–Korea Free Trade Agreement to Congress;
				(C)such implementing legislation should be
			 drafted such that it qualifies for expedited (fast track)
			 legislative procedures set forth in the Bipartisan Trade Promotion Authority
			 Act of 2002 by approving the agreement entered into in 2007 and
			 including provisions enacting, amending, or repealing existing U.S. laws only
			 to the extent that the provisions are necessary or appropriate
			 for the implementation of the agreement entered into in 2007;
			 and
				(D)Congress should promptly consider and enact
			 this implementing legislation under fast track procedures pursuant to the
			 Bipartisan Trade Promotion Authority Act of 2002.
				
